THE THIRTEENTH COURT OF APPEALS

                                    13-20-00339-CV


                        Texas Department of Transportation
                                          v.
                        Daniel K. Christ and Nicole D. Salinas


                                   On Appeal from the
                      129th District Court of Harris County, Texas
                          Trial Court Cause No. 2016-80026


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

May 27, 2021